Citation Nr: 1411420	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  09-23 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a neck/cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Los Angeles, California.


FINDING OF FACT

1.  No disease or chronic symptoms of degenerative joint disease and disc disease of the cervical spine were manifested during service. 

2.  The Veteran did not continuously manifest symptoms of degenerative joint disease and disc disease of the cervical spine in the years after service. 

3.  Degenerative joint disease and disc disease of the cervical spine were not manifested to a degree of ten percent within one year of service separation. 

5.  The Veteran's degenerative joint disease and disc disease of the cervical spine are not caused by any in-service event, are not related to active service, and are not caused or aggravated by the service-connected lumbar spine disability.  


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder, to include degenerative joint/disc disease, are not met.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.319 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a November 2007 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The November 2007 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports and opinions, and lay evidence.  No additional pertinent evidence has been identified by the claimant.  The Board notes that the Veteran has indicated that he received treatment at the US Army Hospital in Da Nang in February or March 1970 and was hospitalized for two weeks after sustaining an injury.  Attempts to obtain these records were made and no records were found.  The Veteran was notified of the inability to obtain these records in an April 2013 letter.  

The Veteran was afforded a VA examination in August 2012 and an opinion as to the etiology of his cervical spine disorder, to include whether it was related to his period of service or the service-connected low back disorder was obtained in June 2013, which complied with the directives of the January 2013 Board remand.  The opinions obtained are sufficient and provide detailed rationale in order to properly address the Veteran's claim.  As such, the Board finds that an additional VA examination is not warranted as there is otherwise sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and the opportunity to appear at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West  2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d  1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Generally, lay evidence is competent with regard to a disease with "unique and  readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.  Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Pursuant to 38 U.S.C.A. § 1154(b) with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

38 U.S.C.A.§ 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).

The Veteran maintains that he sustained an injury to his neck/cervical spine in February/March 1970, at the same time he injured his lower back.  In the alternative, he maintains that his current neck problems arise as a result of his now service-connected low back disorder.  

A review of the Veteran's service treatment records reveals that he was seen in April 1970 with complaints of low back pain having strained his lower back while lifting an oxygen tank four days earlier.  A diagnosis of lower back strain was rendered.  There were no findings or complaints noted with regard to neck/cervical spine problems at that time.  Subsequent April 1970 follow-up visits made reference to only low back problems with diagnoses of low back strain and thoracolumbar strain being rendered.  There were no complaints or findings related to the neck/cervical spine at the follow-up visits.  At the time of the Veteran's November 1970 service separation examination, there were no notations or findings made with regard to any cervical spine/neck problems.  The Veteran was noted to have sustained a low back strain in April 1970.  The examiner specifically indicated that the Veteran had no defects or diagnoses at that time.  The Veteran's PUHLES score was noted to be "1" for each category, indicating normal findings.  The "PULHES" medical profile system is designed to reflect the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service.  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  See Odiorne v. Principi, 3 Vet. App. 456, 457   (1992). 

There were also no reports or findings of neck/cervical spine problems in the years immediately following service.  

On his June 2007 application for compensation, the Veteran indicated that he sustained an injury to his low back and neck while in Vietnam during training on or about February 1970.  

In his July 2009 substantive appeal, the Veteran reported that he was hospitalized for a two week period at Da Nang Army Hospital Base for his neck and low back problems.  

Private treatment records associated with the claims folder reveal that in a March 1997 report, the Veteran's private chiropractor, A. A., D.C., indicated that the Veteran entered his office in October 1996 to be treated for injuries reportedly sustained to the neck and lower back region during the course and scope of his occupation.  The Veteran related involvement in October 1996 in a physical confrontation with an individual which caused right side pain and stiffness in his cervical region and concurrent recurring right side lower back pain.  Dr. A. indicated that following treatment, the Veteran showed decisive relief with regard to the cervothoracic region.  

At the time of a February 2008 VA chiropractic visit, the Veteran reported that lately he was beginning to have stiffness in his neck.  Cervical spine x-rays revealed minimal degenerative changes of the cervical spine and narrowing of the C5/6 disc space.  

In conjunction with his claim, the Veteran was afforded a VA examination in August 2012.  The Veteran reported that the cervical spine condition started as a result of a lifting injury from lifting oxygen tanks.  He placed the date of onset as around November 1970.  Following examination, diagnoses of spondylosis with moderate disc degeneration at C5-6 and C6-7 along with minimal encroachment of the C5-6 neuroforamina, bilaterally, were rendered.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner referenced the April 1970 service treatment records and the notations of treatment for only low back problems in the record.  

In its January 2013 remand, the Board noted that the Veteran contended that he suffered a neck injury, along with a lower back injury, in February or March of 1970, during his period of active military service, and that he was hospitalized at Da Nang U.S. Army Hospital in South Vietnam for two weeks in 1970 following the injury.  It noted that the service treatment records currently of record only showed hospitalization for lower back strain for a period of seven days in April 1970 after reporting that he strained his back four days earlier lifting an O2 tank.  The Board further observed that during the August 2012 examination, the Veteran indicated that the onset of the neck condition was in November 1970 and began from a lifting injury, lifting an oxygen cylinder. 

The Board requested that the RO attempt to obtain any records pertaining to the Veteran's alleged two-week hospitalization at the Da Nang U.S. Army Hospital in South Vietnam for an upper back/neck injury in 1970.  The Board further requested that an opinion be obtained as to whether or not it was at least as likely as not (i.e., to at least a 50 percent degree of probability) that any such disability had its onset during active military service or was otherwise causally or etiologically related to service and also an opinion on whether or not it was at least as likely as not (i.e., to at least a 50 percent degree of probability or greater) that a current upper back/neck disability was caused or aggravated (i.e., permanently worsened, as opposed to temporary or intermittent flare-ups of symptomatology) by the Veteran's service-connected thoracolumbar spine disability. 

As noted above, attempts to obtain records for the Veteran's claimed period of in-service hospitalization were unfruitful.  

In June 2013, the requested opinion was obtained.  Following review of the claims folder and all other pertinent records, the examiner indicated that it was less likely than not that the Veteran's neck/upper back condition was related to his military service.  Specifically, there was no mention of injury to or complaint of upper back/neck while in service or at discharge, and per the Veteran, his symptoms began around 2008, nearly 40 years after leaving service.  

The examiner further opined that it was less likely than not that the Veteran's claimed upper back/neck condition was secondary to or aggravated beyond its natural progression by his service-connected lower back condition.  The examiner stated that there was no plausible etiology for the development of or exacerbation of his upper back/neck condition as a result of his lower back condition.  The examiner indicated that cervical spine arthritis was extremely common.  He stated that to attribute it to his lower back condition, greater than 50 percent, or to state it was aggravated beyond its natural progression by a lower back condition could not be established without resort to speculation.  

There is competent evidence of a current cervical spine disability.  The Veteran has been diagnosed as having degenerative joint and disc disease of the cervical spine.  

The Board finds the weight of the evidence shows that the degenerative disc disease and degenerative changes of the cervical spine did not manifest in service or within one year of service separation and are not related to active service.  The Board finds that the degenerative changes of the cervical spine is a "chronic disease" listed under 38 C.F.R. § 3.309(a), and the provisions of 38 C.F.R. § 3.303(b) are applicable.  See Walker, supra.  However, the Board finds that the weight of the evidence establishes that the Veteran did not experience "chronic" symptoms of neck/cervical pain during service, he did not have continuous or chronic neck/cervical symptoms since service, and the degenerative disc disease and degenerative changes of the cervical spine first manifested many years after service separation and are not related to disease or injury in service but are related to the normal aging process.  Thus, presumptive service connection for degenerative disc disease and degenerative changes of the cervical spine under the provisions of 38 C.F.R. § 3.303(b) is not warranted. 

The Board finds that the weight of the evidence establishes that the Veteran did not have chronic symptoms of neck/cervical spine pain in service or continuously after service.  The service treatment records and the Veteran's own lay statements made during his period of active service do not establish that the Veteran had chronic symptoms of neck/cervical spine pain in service. 

As noted above, the service treatment records do not reveal any complaints or findings of neck/cervical spine problems.  Although the Veteran has reported being hospitalized for two weeks in Vietnam for neck problems and no records have been found that show such treatment.  The available records which include those for the period subsequent to the claimed hospitalization, make no reference to any neck/cervical spine problems.  Moreover, the Veteran did not report having neck problems at the time of his treatment for his low back condition in April 1970.  Furthermore, there were complaints, reports, or findings related to the neck/cervical spine at the time of the November 1970 service separation examination, with the examiner specifically indicating that the Veteran had no defects or diagnoses and the PUHLES profile indicating normal findings.  

The Veteran first asserted that he had a neck disorder due to an in-service incident in May 2007.  In his May 1997 report, the Veteran's chiropractor noted that the Veteran developed neck problems after an occupation incident related to an altercation with another individual in October 1996.  The Veteran, at the time of a February 2008 VA chiropractic consult indicated that his neck problems had just recently started.  

The Veteran is competent to report observable symptoms such as neck pain.  See Jandreau; supra.  However, the Board finds that the Veteran's statements that he had chronic neck pain in service and since active service are not credible and the Veteran's statements concerning the onset of the neck/cervical spine pain are inconsistent and are not supported by the service treatment records or his own statements made during his period of service.  Service records do not reveal that the Veteran received treatment for neck/cervical spine pain.  The Veteran did not report having prior neck pain when being treated for his October 1996 work injury.  The Veteran's statements that he had back pain in service and since service are not supported by his own statements made to health care providers after service.  

The Board finds that the statements that the Veteran made during service and at service separation and the findings shown in the service treatment records to have more probative value than the statements made by the Veteran many years after service separation in connection with the claim for benefits.  The Veteran's in-service statements were made contemporaneous to the time of the claimed injury and were made in the course of medical treatment and examination.  This probative evidence establishes that the Veteran did not have chronic and continuous neck/cervical spine symptoms in service and since service separation. 

There is no competent evidence of a diagnosis of degenerative joint disease or degenerative disc disease of the cervical spine within one year of service separation. The first x-ray evidence of degenerative joint disease of the cervical spine occurred many decades after service.  

Finally, the Board finds that the weight of the evidence demonstrates that degenerative joint disease and degenerative disc disease of the cervical spine are not caused by any in-service event or injury and are not medically related to service.  The Veteran was afforded a VA examination in August 2012 and a supplemental opinion was obtained in June 2013.  The VA examiners reviewed the claims folder, considered the Veteran's reported medical history, examined the Veteran in the case of the August 2102 examiner, and offered opinions as to the etiology of the claimed cervical spine disability.  The August 2012 VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness, which he based upon the lack of verification of the onset of a cervical spine disability in the service treatment records.  The June 2013 VA examiner's opinion was based upon a complete review of the record, including additional treatment records added subsequent to the August 2012 VA examiner's opinion.  The June 2013 VA examiner provided detailed rationale in support of his opinion.  

For these reasons, the Board has assigned great probative weight to the opinions of the VA physicians and finds that they outweigh the unsupported lay theories and lay statements of the Veteran and establishes that the Veteran's degenerative joint disease and degenerative disc disease of the cervical spine are not related to active service and are due to the aging process. 

As to the application of 38 U.S.C.A. § 1154 in the present, case, the Board notes that the Veteran, while receiving the Combat Action Ribbon, has not indicated that the injury which he claims caused his current neck problems was related to a combat situation.  Moreover, 38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it only aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  Such evidence is not of record.  

The Veteran himself has related his degenerative joint disease and degenerative disc disease of the cervical spine to his active service.  As noted, the Veteran, as a lay person, is competent to describe observable symptoms such as pain.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of arthritis or disc disease falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4   (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology. 

Lay statements on the question of relating the current degenerative joint disease and degenerative disc disease to service is not competent in the present case, because the Veteran is not competent to state that this disease was incurred in service.  See Davidson v. Shinseki, 581 F.3d 1313, 316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  Such diagnoses requires clinical or diagnostic testing such as x-ray examination.  There were no x-rays findings in service or soon after service.  Additionally, an opinion of etiology would require knowledge of the complexities of the musculoskeletal system and the various causes of arthritis, and would involve objective clinical testing that the Veteran is not competent to perform. 

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for degenerative joint disease and degenerative disc disease of the cervical spine including as a presumptive disease and on a direct basis, and the claim must be denied. 

The Veteran also argues that his service-connected lumbar spine disability caused or aggravated the claimed degenerative joint disease and degenerative disc disease of the cervical spine.  There is no competent medical evidence of record indicating that the current degenerative joint disease and degenerative disc disease of the cervical spine was caused or aggravated by the service-connected lumbar spine disability.  The record contains many medical treatment notations regarding the cervical spine but at no time did a physician or other medical professional express an opinion regarding a link between the current cervical spine disability and the service-connected lumbar spine disability. 

There is competent and credible evidence which establishes that there is no relationship between the degenerative joint disease and degenerative disc disease of the cervical spine and the service-connected lumbar spine.  The June 2013 VA examiner opined that it was less likely than not that the cervical spine disability was caused or aggravated by the service-connected lumbar spine disability.  The examiner provided rationale for his opinion, which was based upon a comprehensive review of the clinical file, CAPRI,  and radiographs. 

Because the Veteran does not possess the necessary medical expertise to render an opinion as to the cause of a disease, his assertions do not constitute competent evidence upon which the Board may rely.  An opinion as to the etiology and onset of arthritis falls outside the realm of common knowledge of a lay person.  

There is no competent evidence which relates the current degenerative joint disease and degenerative disc disease of the cervical spine to the service-connected lumbar  spine disability.  The weight of the competent and probative evidence establishes that there is no medical relationship to and no aggravation by a service-connected disability.  As such, service connection for degenerative joint disease and degenerative disc disease of the cervical spine as secondary to the service-connected lumbar spine is denied.  38 C.F.R. § 3.310; Allen, supra. 

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for degenerative joint disease and degenerative disc disease of the cervical spine including as a presumptive disease, on a direct basis, and on a secondary basis, and the claim must be denied.


ORDER


Service connection for degenerative joint disease and degenerative disc disease of the cervical spine is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


